J-S19043-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM DOBBS                              :
                                               :
                       Appellant               :   No. 54 EDA 2021

         Appeal from the Judgment of Sentence Entered August 27, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0001995-2017


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JULY 29, 2022

        Appellant, William Dobbs, appeals from the judgment of sentence

entered in the Court of Common Pleas of Philadelphia County after a non-jury

trial resulted in his convictions for aggravated assault and possession of an

instrument of crime (“PIC”).          Finding no merit to his assertion that the

Commonwealth failed to present sufficient evidence to disprove his “defense

of others” theory of self-defense, we affirm.

        On February 17, 2018, complainants Makil Batson and DeAndre Norris

accompanied their friend, Jerrett, to his Philadelphia house, where he lived

with his mother and Appellant, to help him move his personal belongings to

another location in the city. As they entered the home and began gathering

Jerrett’s possessions, Appellant said to the young men in a stern voice, “So,

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19043-22



you’re not going to say hello to me in my own house.” N.T., 3/23/18, at 11-

14.

      The three men greeted him appropriately, but Appellant responded by

pulling out a pocketknife, exposing the blade, and saying, “Yeah, I’ll do it, I’ll

do something. Go come at me and see what happens.” N.T. at 15-16. The

three began to argue with Appellant, but Jerrett’s mother asked them to step

outside so she could talk with Appellant. N.T. at 17.

      After Jerrett’s mother had “calmed” Appellant down, the three men

returned inside, packed Jerrett’s electronics and other items, and took them

to their car. They left a bed frame in the front yard, which they intended to

pick up on their return trip to the house. N.T. at 17-19.

      Twenty minutes later, Batson and Norris returned to the house to

complete the move, when they were approached by Appellant’s nephew,

Shane Robinson. Robinson had come to the house at the request of Appellant,

who had phoned him and said he was “having a little confrontation with these

guys” and that he “needed some help down here….” N.T. at 19, 73-74.

      Batson attempted to explain the earlier misunderstanding with

Appellant, but Robinson said he “didn’t give a [F]” and threw a punch that just

missed Batson’s face. The two men began to fight in the yard, while Norris

and Appellant also began to scuffle. N.T. at 19-21.

       According to Appellant, Norris had either hit or pushed him, causing

him to fall under a car. N.T. at 74. He testified further that he managed to




                                      -2-
J-S19043-22



get to his feet and pin Norris to the car, when he then observed Batson placing

Robinson in a chokehold while the two were on the ground. N.T. at 75-76.

       According to Batson, Norris called upon him to release Robinson. Batson

let Robinson go immediately and gave no further indication of an intent to

continue the fight. N.T. at 21-23.

       However, Batson testified that Appellant pulled his pocketknife out,

charged the kneeling, unsuspecting Batson, and sliced Batson’s head and

stabbed him several times in the torso.          N.T. at 23-27.   Batson sustained

injuries including a punctured lung and a head wound that required 19 stitches

and a seven-day hospital stay. N.T. at 27, 45-49.

       According to Norris, Appellant then turned to him with the knife

displayed. Norris attempted in vain to flee. Appellant chased Norris around

a car and managed to slice his finger when he attempted to remove the knife

from Appellant’s grasp. N.T. at 49-53.

       After police were called to the scene and concluded their investigation,

Appellant was arrested and charged, in the present matter, with one count of

aggravated assault and one count of PIC for his actions against complainant

Batson.1

       At Appellant’s non-jury trial, he testified in his own defense.         He

maintained that he had been unaware that his wife’s son, Jerrett, was moving

____________________________________________


1In the companion case at CP-51-CR-0001997-2017, Appellant was charged
with aggravated assault and PIC for his actions towards complainant Norris.
An appeal in that case is pending before this Court at 55 EDA 2021.

                                           -3-
J-S19043-22



out, and he felt upset and intimidated by how the three young men had

entered the     house   and started unplugging Jerrett’s      devices without

acknowledging him. It was for this reason, he maintained, that he displayed

his knife and uttered the words attributed to him. N.T. at 67-72.

      Appellant admitted that he called his nephew, Shane Robinson, and

related to him that he just had a confrontation with, and was threatened by,

Batson and Norris. When Batson and Norris returned to the house to continue

moving Jerrett’s items, Appellant identified them to Robinson but allegedly

said that he did not need Robinson to do anything about it. N.T. at 73-74.

      It was from that moment on, Appellant testified, that Batson and Norris

provoked the violence that ensued. He claimed that he had to break free from

Norris to release Robinson from Batson’s chokehold, and that it was during

this attempt that Batson picked Appellant up and “dumped [him] on [his]

head.” N.T. at 74. It was only at this point, Appellant asserted, that he first

took out his pocketknife and stabbed Batson in self-defense. N.T. at 74-76.

      On cross-examination, Appellant confirmed that he had only lived in his

wife’s house for one and one-half years, whereas Jerrett had lived there his

entire life.   N.T. at 76-77.   He agreed that he was the only person who

displayed a weapon, and he admitted that he no longer had felt intimidated

and threatened by Batson and Norris after they had left the house the first

time. N.T. at 81.

      At the conclusion of Appellant’s non-jury trial, the trial court found him

guilty of aggravated assault and PIC against Batson. On August 27, 2018, the

                                     -4-
J-S19043-22



trial court sentenced Appellant to an aggregate term of six to twenty years of

incarceration.   N.T., 8/27/21, at 21.   After the denial of his post-sentence

motions, this timely appeal followed.

      Appellant raises one question for this Court’s consideration:

      Was the evidence sufficient to support the verdicts for aggravated
      assault and PIC?

Brief of Appellant, at 4.

      Our review of challenges to the sufficiency of the evidence is de novo,

and “[e]vidence will be deemed sufficient to support the verdict when it

establishes each material element of the crime charged and the commission

thereof by the accused, beyond a reasonable doubt.” Commonwealth v.

Widmer, 744 A.2d 745, 751 (Pa. 2000).          This Court must construe the

evidence “in the light most favorable to the verdict winner.” Id.

      In Appellant’s argument, he challenges the sufficiency of the evidence

offered to prove he committed aggravated assault and PIC in connection with

his use of a pocketknife on Batson. Specifically, Appellant argues that both

his and his nephew’s respective testimonies presented the credible defense

that his actions were necessary to defend his nephew from the unprovoked

and life-threatening aggressions of Batson, and that the Commonwealth, in

turn, failed to carry its burden to disprove that Appellant’s response was

justified.   We disagree.

            The use of force against a person is justified when the actor
      believes that such force is immediately necessary for the purpose
      of protecting himself [or another] against the use of unlawful force


                                     -5-
J-S19043-22


      by the other person. See 18 Pa.C.S.[A.] § 505(a). When a
      defendant raises the issue of self-defense, the Commonwealth
      bears the burden to disprove such a defense beyond a reasonable
      doubt.

Commonwealth v. Bullock, 948 A.2d 818, 824 (Pa. Super. 2008).

      A defendant has no “burden to prove” his self-defense claim.

Commonwealth v. Torres, 766 A.2d 342, 345 (Pa. 2001). Yet, there must

be some evidence, from whatever source, to justify a finding of self-defense.

If there is any evidence that will support the claim, then the issue is properly

before the finder of fact. Id.

      In order for the Commonwealth to meet its burden to disprove self-

defense, one of the following elements must exist: (1) the defendant used

more force than was necessary to save himself from death, bodily injury, or

the commission of a felony; (2) the defendant provoked or continued the use

of force; or (3) the defendant had a duty to retreat, which was possible to

accomplish with complete safety. See Commonwealth v. Burns, 765 A.2d

1144, 1148–49 (Pa. Super. 2000). However, “[a]lthough the Commonwealth

is required to disprove a claim of self-defense arising from any source beyond

a reasonable doubt, a [finder of fact] is not required to believe the testimony

of the defendant who raises the claim.” Bullock, supra at 824.

      At trial, Appellant took the stand and offered a sequence of events that

he believed justified his actions against Batson. Central to this testimony was

the assertion that neither he nor his nephew, Robinson, provoked the violence

between the four men or used force in any way other than in self-defense.



                                     -6-
J-S19043-22



      To this point, Appellant insisted his use of a knife on Batson was

necessary to prevent serious bodily injury to Robinson. He maintained that

both he and Norris actually stopped struggling with one another when they

witnessed Batson applying a chokehold on Robinson, and it was only when

Batson ignored Norris’ plea to release the dangerous hold, Appellant averred,

that he charged Batson and used his knife as a last resort to defend his

helpless nephew. N.T. at 75-76.

      The Commonwealth built a contrary case based not only on the

testimonies of Batson and Norris, who alleged Appellant and his nephew

provoked and perpetuated the violence at issue, but also on its proffer of the

police video and accompanying transcript in which Appellant provided a

statement that was substantively inconsistent with his trial testimony that he

stabbed Batson in defense of Robinson.

      As noted supra, Batson related at trial how Appellant had adopted a

hostile attitude toward him and Norris when they first entered the home to

collect Jerrett’s belongings.   According to Batson, Appellant eventually

displayed his knife to the two young men, stating, “Yeah, I’ll do it. I’ll do

something.” N.T. at 16-18. When they returned for a second collection of

Jerrett’s items, they were confronted by Appellant’s nephew, Robinson, whom

Appellant had summoned in the interim.     Batson attempted to explain their

earlier disagreement with Appellant, but Robinson cursed in response and

threw a punch at him. N.T. at 20.




                                    -7-
J-S19043-22



         Batson testified that he dodged Robinson’s punch and eventually used

“a headlock, like a chokehold” on Robinson after Robinson continued to pursue

him. N.T. at 21-22. When Norris immediately called on him to release the

hold, however, he did so, and he was still on his knees when Appellant

attacked him with a knife. N.T. at 27.

         Norris corroborated this testimony by recounting how Appellant

“scraped” the knife along Batson’s head and “poked” him in the torso with it

after Batson had released Robinson approximately four seconds earlier and

was still in the act of standing up.    N.T. at 22-24, 50-54.   Appellant then

turned to Norris and pursued him with the knife. Norris claimed he attempted

to run away but was forced to engage Appellant, where he was able to grab

Appellant’s hand and disarm him. Id.

         The Commonwealth also produced the video and accompanying

transcript of investigators’ interview of Appellant conducted on the evening of

the incident as further evidence offered to disprove Appellant’s testimony that

he acted in defense of his nephew.       Specifically, the video and transcript

contain a statement given by Appellant that Batson had already released his

nephew from a chokehold and was approaching Appellant when Appellant

rushed to meet him and stabbed him. See Commonwealth Exhibit 13, N.T.

at 64.

         When read in a light most favorable to the Commonwealth as verdict

winner, the Commonwealth’s evidence sufficed to disprove Appellant’s

defense that he acted in justifiable defense of his nephew, Robinson, when he

                                       -8-
J-S19043-22



stabbed Batson in the head and torso. The evidence allowed a reasonable

finder of fact to conclude that it was Appellant and Robinson who had provoked

the violence at issue and that Appellant was responsible for continuing the

conflict and injuring both Batson and Norris with his pocketknife after the two

unarmed men had ceased engaging in the brawl.2

        The trial court, which sat as finder of fact, explains in its Pa.R.A.P.

1925(a) opinion that the testimonies of Batson and Norris, respectively, were

more credible than that of Appellant. Among the more incredible aspects of

Appellant’s testimony, the court observed, was the notion that a teenage

Batson managed to pick up the 220 pound Appellant and dump him on his

head.

        Essentially, the court concluded that the evidence showed Appellant

initiated a confrontation pitting himself and his nephew, Shane Robinson,

against the complainants Batson and Norris.         He then unjustifiably and

unreasonably escalated the level of violence when he attacked both

complainants with a pocketknife at a time when they had disengaged from the

conflict. Trial Court Opinion, 8/26/21, at 14.

        By asserting that his and his nephew’s version of events was more

credible and proved his self-defense defense, Appellant effectively asks this

Court to reweigh the evidence and the credibility of witnesses, which is not
____________________________________________


2The same body of evidence also established that Appellant had not taken the
opportunity to retreat from Batson and Norris with complete safety, as
Appellant decided, instead, to engage in further knife violence against both a
kneeling, unarmed Batson and then, afterward, a fleeing Norris.

                                           -9-
J-S19043-22



our role. Commonwealth v. DeJesus, 860 A.2d 102, 107 (Pa. 2004) (“This

Court cannot substitute its judgment for that of the jury on issues of

credibility.”); Commonwealth v. Ramtahal, 33 A.3d 602, 609 (Pa. 2011)

(holding it is within the discretion of the trial court, sitting as finder of fact, to

resolve any conflicts in testimony, and we will not disturb its findings

supported by the record).       Instead, we have examined the record and

discerned that the trial court’s credibility determinations in favor of the

Commonwealth’s witnesses and exhibits have support in the record.

      Accordingly, for the foregoing reasons, Appellant’s claim on appeal fails.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2022




                                       - 10 -